EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Han-Wei Chen on 4 March 2022.

Please replace the previous versions of claims 20, 21, 29, and 30 with the following:
20. (Cancelled)
21. (Cancelled)
29. (Cancelled)
30. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Cameron et al. Pub. No.: US 2010/0287347 A1 discloses receiving a request to copy a parent process mapped to one or more pages loaded in physical memory. A request may be a fork operation performed in a parent process to create a child process. A copy of a selected page is created and stored in physical memory, and the child process is redirected to the created copy.
Rapp Pub. No.: US 2013/0031428 A1 discloses allocating flash memory to threads, and monitoring access patterns of the memory.
Long et al. Pub. No.: US 2006/0037003 A1 discloses cloning memory space of specified processes using a fork process that creates child processes from parent processes.
Beveridge et al. US 2015/0378766 A1 discloses VMFork that creates child VMs allowing parent VM storage image to be transferred to any target host.


However, interpreting the claims in light of the specification based on applicant’s arguments filed 10 January 2022, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising allocating PMEM to an application processing a parent operation, monitoring use of the PMEM by the parent operation to determine a portion of the PMEM in use, receiving a fork call from the application to create a child operation, predicting an amount of allocated PMEM that the parent operation will perform, cloning the portion of PMEM in use by the parent operation based on the prediction before the child operation is created, and enabling the child operation to access the cloned portion of PMEM. Since the claimed invention is patentably distinct from the prior art of record, and there are no outstanding issues, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195